Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 1-26, 31, 32 are allowed.  Although the cited prior art appears to teach UCI piggybacking and prioritization of a UCI transmission over a PUSCH transmission whereby PUSCH transmissions overlapping with UCI are dropped, the prior art does not appear to disclose, suggest, or render obvious determining that there is a sufficient number of symbols available to transmit uplink control information (UCI) in the second one or more slots; and based on the determining that there is a sufficient number of symbols available: transmitting the UCI on the PUCCH, and dropping the PUSCH transmission in only the at least one overlapping slot (emphasis added to denote the deficiency within the prior art).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) is/are NOT directed to a process, machine, manufacture or composition of matter. The claimed “computer readable medium” is/are defined in Applicant’s specification ([0113]) where a computer readable medium may "include both computer storage media and communication media including any medium that facilitates transfer of a computer program from one place to another." Therefore, a reasonable interpretation in light of the specification leads to the conclusion that the claim encompasses transitory signals, which does not fall within the definition of a process, machine, manufacture or composition of matter. Examiner suggests amending the claims to recite "A non-transitory computer program product" or "a non-transitory computer usable medium/program code" where appropriate. See Official Gazette Notice 1351 OG 212 (February 23, 2010).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415